FILED
                             NOT FOR PUBLICATION
                                                                               FEB 15 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


ELILE ADAMS,                                     No.   21-35490

              Petitioner-Appellant,              D.C. No. 2:19-cv-01263-JCC

 v.
                                                 MEMORANDUM*
RAYMOND G DODGE, Jr., Nooksack
Tribal Court Chief Judge; et al.,

              Respondents-Appellees,

 and

BILL ELFO, Whatcom County Sheriff;
WENDY JONES, Whatcom County Chief
of Corrections,

              Respondents.


                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                          Submitted February 10, 2022**
                              Seattle, Washington

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: BYBEE, BEA, and CHRISTEN, Circuit Judges.

       Petitioner Elile Adams appeals the district court’s order dismissing, for

failure to exhaust tribal remedies, her 25 U.S.C. § 1303 habeas petition seeking

relief from a Nooksack Tribal Court warrant. Reviewing “questions of tribal court

jurisdiction and exhaustion of tribal court remedies de novo and factual findings

for clear error,” Grand Canyon Skywalk Dev., LLC v. ‘Sa’ Nyu Wa Inc., 715 F.3d

1196, 1200 (9th Cir. 2013), we affirm. Because the parties are familiar with the

facts, we recite only those necessary to decide the appeal.

       Prior to turning to federal court, habeas petitioners must exhaust the

remedies available to them in tribal court. See Nat’l Farmers Union Ins. Cos. v.

Crow Tribe of Indians, 471 U.S. 845, 856–57 (1985). However, exhaustion of

tribal remedies is not required “where an assertion of tribal jurisdiction is

motivated by a desire to harass or is conducted in bad faith . . . or where exhaustion

would be futile because of the lack of an adequate opportunity to challenge the

court’s jurisdiction.” Boozer v. Wilder, 381 F.3d 931, 935 (9th Cir. 2004)

(alteration in original) (quoting Nat’l Farmers Union, 471 U.S. at 856 n.21).

Exhaustion is also “not required where the action is patently violative of express

jurisdictional prohibitions, or it is otherwise plain that the tribal court lacks



                                            2
jurisdiction over the dispute, such that adherence to the exhaustion requirement

would serve no purpose other than delay.” Id. (internal quotation marks and

citation omitted).

      Adams first argues that she was not required to exhaust her tribal court

remedies because Nooksack Tribal Court Chief Judge Dodge and the Nooksack

Tribal Court acted in bad faith by: (1) sua sponte initiating a parenting action

against her; (2) ignoring a 2015 state court parenting order and its jurisdictional

impact; (3) harassing her by requiring her to appear before Dodge at least twenty

times in two years; (4) issuing a warrant for her arrest and causing her to be

imprisoned because of her failure to appear at a July 11, 2019 hearing despite her

public defender’s appearance on her behalf; (5) rejecting her habeas corpus

counsel’s appearance before the Tribal Court; and (6) refusing to consider her pro

se habeas corpus petition upon the ex parte advice of one of Respondents’ counsel.

      Adams has not met her burden of demonstrating that due to bad faith she

need not exhaust tribal remedies. Although Judge Dodge did not recuse himself

from Adams’s ongoing criminal matter until after Adams filed a motion for his

disqualification, the fact remains that Judge Dodge appointed Pro Tem Judge

Majumdar to preside over her criminal proceedings and Adams has not explained

why she cannot receive a fair hearing from Judge Majumdar. Moreover, the


                                           3
criminal charges Adams faces were brought with an objectively reasonable

expectation of obtaining a conviction following a police investigation. Petitioner

also argues that the tribal court wrongly refused to consider her tribal habeas

petition, but the tribal court rejected that filing because her attorney was not

licensed to practice before the tribal court and failed to pay the proper filing fee.

      Adams next argues that she was not required to exhaust her tribal court

remedies because she was arrested on off-reservation allotted land, and the

Nooksack Tribal Court lacked criminal jurisdiction to arrest her. Specifically, she

asserts the Nooksack Tribal Court plainly lacks criminal jurisdiction because,

consistent with Congress’s passage of Public Law 280 in 1953, Pub. L. No.

83-280, 67 Stat. 588 (1953) (codified as amended at 25 U.S.C. § 1321),

Washington state assumed exclusive criminal jurisdiction over tribal lands by

passing Revised Code of Washington (RCW) section 37.12.010.

      We disagree. As an initial matter, it is well established that, although

“Congress has plenary authority to limit, modify or eliminate the powers of local

self-government which the tribes otherwise possess,” Indian tribes “have power to

make their own substantive law in internal matters and to enforce that law in their

own forums.” Santa Clara Pueblo v. Martinez, 436 U.S. 49, 55–56 (1978)

(citation omitted).


                                            4
      Here, Adams fails to show that Washington state’s jurisdiction is exclusive.

Public Law 280 and RCW section 37.12.010 establish only that Washington state

has jurisdiction; there is no language in either Public Law 280 or RCW section

37.12.010 that divests the Nooksack Tribal Court of jurisdiction. The decisions

that Adams cites likewise establish only that Washington state has jurisdiction over

off-reservation allotted lands; they do not address whether Washington state has

exclusive jurisdiction or whether tribes have concurrent jurisdiction over such

lands. See, e.g., State v. Cooper, 928 P.2d 406, 410–11 (Wash. 1996); State v.

Clark, 308 P.3d 590, 593–95 (Wash. 2013).

      Indeed, the Washington Supreme Court has stated in dicta that tribal and

state courts generally have concurrent jurisdiction over criminal cases: “Both the

state and a tribe may have jurisdiction in any given criminal case, and prosecution

by one does not bar the other from also charging an offender with a crime arising

out of the same conduct.” State v. Shale, 345 P.3d 776, 779 (Wash. 2015) (citing

State v. Moses, 37 P.3d 1216 (Wash. 2002)); see Moses, 37 P.3d at 1218. But see

Clark, 308 P.3d at 596.

      In addition, “Public Law 280 is not a divestiture statute.” Native Vill. of

Venetie I.R.A. Council v. Alaska, 944 F.2d 548, 560 (9th Cir. 1991) (reviewing

legislative history of Public Law 280 and noting that “Congress’s primary


                                          5
motivation in enacting the legislation seems to have been a desire to remedy the

lack of adequate criminal-law enforcement on some reservations. . . . In short,

Public Law 280 was designed not to supplant tribal institutions, but to supplement

them.”).

      Adams counters that a Washington State Office of the Attorney General

opinion is dispositive of the jurisdiction issue. In a 1963 opinion and response to a

local prosecuting attorney’s question regarding the exclusivity of state jurisdiction,

then-Attorney General John O’Connell opined that, “to the extent that the state of

Washington has assumed criminal and civil jurisdiction pursuant to § 1, chapter 36,

Laws of 1963, [which amended RCW section 37.12.010,] that jurisdiction is

exclusive.” 1963 Wash. Att’y Gen. Op. No. 68 (Nov. 8, 1963) (the “1963 Attorney

General’s Opinion”).

      But the 1963 Attorney General’s Opinion is not controlling authority. See

Cedar Shake & Shingle Bureau v. City of Los Angeles, 997 F.2d 620, 625 (9th Cir.

1993) (“Although [o]pinions of the [state] Attorney General are . . . generally

regarded as highly persuasive, we are not bound by them.” (alterations in original)

(internal quotation marks and citation omitted)); Skagit Cnty. Pub. Hosp. Dist. No.

304 v. Skagit Cnty. Pub. Hosp. Dist. No. 1, 305 P.3d 1079, 1082 (Wash. 2013). As

the 1963 Attorney General’s Opinion itself acknowledged, “a legal determination


                                           6
of the exact nature and extent of [jurisdiction] presently possessed by an Indian

tribe within the state of Washington in view of the 1963 legislation for purposes of

internal self-government is a federal question which cannot be resolved by the

attorney general of the state of Washington.” Op. No. 68. Adams cites no

authority—let alone persuasive or controlling authority—adopting the 1963

Attorney General’s Opinion in the nearly 60 years since it was issued.

      Thus, Adams cannot show that the Nooksack Tribal Court “plainly” lacks

jurisdiction. See Boozer, 381 F.3d at 935.1

      AFFIRMED.2




      1
             Because Adams is not excused from exhausting her tribal court
remedies—and thus fails to satisfy a prerequisite to our exercise of
jurisdiction—we need not decide whether Dodge and Majumdar are the proper
respondents or are otherwise entitled to judicial immunity. See Grand Canyon
Skywalk Dev., 715 F.3d at 1200.
      2
           We DENY Dodge and Majumdar’s motion to take judicial notice
(ECF No. 11).
                                          7